Citation Nr: 0416036	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition due to service-connected left ankle 
condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had reported active service from October 1977 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   

In August 2003, the veteran was afforded a personal hearing 
before a Decision Review Officer at the Jackson RO.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a knee condition as secondary to his service-
connected left ankle disability. 

2.  In an unappealed decision, dated in November 1991, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back condition.

3.  The evidence received since the RO's February 1997 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, thus, raises a reasonable possibility of 
substantiating the claim.     

4.  The evidence received since the RO's November 1991 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, thus, raises a reasonable possibility of 
substantiating the claim.    


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision, which denied a claim of 
entitlement to service connection for a knee condition as 
secondary to his service-connected left ankle disability, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The RO's November 1991 decision, which denied a claim of 
entitlement to service connection for a low back condition, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.   New and material evidence has been received since the 
RO's February 1997 decision; thus the claim of entitlement to 
service connection for a knee condition as secondary to his 
service-connected left ankle disability is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

4.  New and material evidence has been received since the 
RO's November 1991 decision; thus the claim of entitlement to 
service connection for a low back condition is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

The RO denied the appellant's claim for service connection 
for a bilateral knee condition due to service-connected left 
ankle condition in February 1997 and a low back condition on 
a direct basis in November 1991, and the appellant did not 
appeal within one year of the date of the letters notifying 
him of those denials.  Therefore, the decisions became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2003).  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002).  The Board notes that in June 
1999 the RO denied a claim to reopen the issue of service 
connection fir a back condition secondary to his service-
connected left ankle disability.    

Here, the veteran did file to reopen his claims for a 
bilateral knee condition and a low back condition, however, 
they were denied by the RO.  The veteran then appealed that 
decision.  The Board must now consider the threshold question 
of whether new and material evidence has been submitted to 
reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of each claim in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Therefore, in this case, the 
Board must determine if new and material evidence has been 
submitted since the RO's February 1997 decision for a 
bilateral knee condition and since the RO's November 1991 
decision for a low back condition.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Here, the veteran's claim for a bilateral knee 
condition was denied in February 1997 because his claim 
failed to show any relationship between any knee condition 
and his left ankle condition.  His low back condition was 
denied in November 1991 on the basis that no chronic back 
condition was shown in the service medical records (SMR's).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

					A.  Knees

The evidence of record at the time of the RO's February 1997 
decision included the veteran's service medical records 
(SMR's).  A July 7, 1978 report states that the veteran was 
complaining of left knee swelling and pain and that he had 
had knee problems about nine months ago.  Upon examination, 
left knee crepitus was noted, but he was noted to have full 
range of motion.  A July 8, 1978 report regarding the left 
knee noted mild swelling, but no effusion and a full range of 
motion.  The impression was muscle pull and what appears to 
be either "tender" or "tendonitis".  A July 20, 1978 
report noted that X-rays of the left knee taken on July 7, 
1978 revealed no evidence of any osseous, articular, or joint 
abnormalities.  An August 1978 report also noted complaints 
of knee swelling that began three months ago.  He also 
reported pain with walking up stairs and inclines.  Some 
swelling was noted upon examination.  A February 1979 report 
listed a provisional diagnosis of chondromalacia.  The 
October 1981 separation examination report listed "S" right 
knee under marks and scars, but his lower extremities were 
noted to be normal.  

A January 1997 VA examination report stated that the veteran 
developed pain in his left knee in 1981 and that he had 
arthroscopic surgery in 1984, at which time some cartilage 
was removed.  The veteran stated that it was weak and 
occasionally gave way and swelled twice a month.  He stated 
further that he recently developed a sensation of weakness 
and swelling in the right knee which he attributed to the 
increased stress placed upon it.  Upon examination of the 
left knee, slight quadriceps atrophy was noted.  He had full 
extension and 130 degrees of flexion.  There was no swelling 
or effusion, but he did have tender, moderate retropatellar 
crepitation.  He was noted to be tender over the entire 
anterior half of the knee.    His right knee had no swelling 
or effusion or retropatellar crepitation.  He had full 
extension and 130 degrees of flexion.  He was tender over the 
tibial tubercle.  X-rays of the left knee revealed moderate 
narrowing of the articular cartilage in the lateral component 
with osteophytes.  He had a minute osteophyte on the inferior 
pole of the left patella.  In the anterior projection, the 
tibial plateaus were not perpendicular to the long axis of 
the tibia.  This was noted to create increased stress on the 
lateral compartment.  This was present and equal in both 
knees and was a developmental phenomenon going back to his 
childhood.  X-rays of the right knee revealed this angulation 
of the tibial plateau to relation to the shaft of the tibia.  
There was a minute osteophyte (less than 0.5 mm) on the 
inferior and superior pole of the right patella and on the 
lateral edge of the lateral femoral condyle.  The impression 
was osteoarthritis, very, very minimal in the right knee and 
moderate in the left knee.  He also stated that the fracture 
of the left ankle had not produced any significant disability 
and was not responsible for his knee or back problems.  
Further, he noted that if a lateral meniscus was removed in 
1984, this would have contributed to the osteoarthritis in 
his left knee.  The angulation of the tibial plateaus was of 
childhood origin, and was a major contributor to his knee 
problems.  

The evidence received since the RO's February 1997 rating 
decision include VA treatment records from 2000 which note 
complaints of knee pain.  An April 2000 VA examination report 
diagnosed degenerative joint disease of the left knee.  A 
March 2002 VA progress note reported that the veteran 
complained of weakness of the left knee, which the veteran 
reported was related to an incident occurring in service.  He 
was measured for support devices and given safe wear 
instructions for back and knee braces.  A lay statement by 
Henry Taylor, received in February 2003, stated that the 
veteran broke his left foot during physical training while 
stationed in Japan in 1979.  The August 2003 RO hearing 
transcript revealed that when referring to injuries sustained 
during a game of medicine ball, he stated that his leg was 
not rehabilitated properly and his knee was very weak.  The 
veteran further stated that he fell down a flight of stairs 
on his left knee and had to have arthroscopic surgery, 
stating further that he had torn all the ligaments in the 
left knee.  From this, the Board infers that the veteran is 
alleging that this fall resulted due to the weakness in his 
left knee.  He did not provide an approximate date of this 
occurrence.  However, the January 1997 VA examination report 
noted that such surgery was to have occurred in 1984.         

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's February 1997 rating decision 
was not of record at the time of the RO's February 1997 
decision, so is "new " within the meaning of 38 C.F.R. 
§ 3.156.  Furthermore, the Board finds that this evidence is 
material evidence.  The Board finds that the submitted August 
2003 hearing transcript relates to an unestablished fact 
necessary to substantiate the claim, namely that he has had 
continuous symptomatology, and, thus, raises a reasonable 
possibility of substantiating the claim.  The claim is 
therefore reopened.      
    
					B.  Low Back		

The evidence of record at the time of the RO's November 1991 
rating decision included the veteran's SMR's and a July 1991 
VA examination report.  An October 1979 note reported that 
the veteran noticed low back pain after working out the day 
before.  The diagnosis was acute low back strain.  A December 
1979 report noted the veteran complained of low back pain 
while playing basketball.  Upon examination, it was noted 
that there was tenderness of the paravertebral muscles.  The 
assessment was low back sprain.  Complaints of low back pain 
were also noted in April 1980.  The discharge examination 
report, dated in October 1981, was negative for any 
complaints, or diagnoses of, a low back condition.  

The July 1991 VA examination report noted that there was no 
evidence of paravertebral muscle spasm, but there was 
generalized tenderness to palpation of the lower back.  Upon 
range of motion testing, he was noted to have had 80 degrees 
of flexion, 25 degrees of extension, and right and left 
lateral bending of 30 degrees.  An X-ray report listed an 
impression of chronic low back pain with history of injury.  

The evidence received since the RO's November 1991 decision 
includes a July 1999 note  wherein it is stated that a CT 
scan of the lumbosacral spine revealed a herniated nucleus 
pulposus.  Another July 1999 report noted an impression of 
lumbar stenosis.  An April 2000 note stated that the CT scan 
in June 1999 revealed L4-L5 herniated disc.  A March 2001 
neurosurgery clinic note stated that the veteran had lumbar 
stenosis.  An October 2001 VA neurological examination report 
listed a conclusion of lumbar disc disease, probably mild to 
moderate problem affecting the left leg.  Finally, an August 
2003 VA progress note reported that the veteran complained of 
severe back pain.  The assessment was chronic back pain, disc 
disease, and lumbar spinal stenosis.  

This evidence is new in that it was not before the RO at the 
time of prior final rating action.  It is material in that it 
shows findings and diagnoses of disc disease and lumbar 
spinal stenosis.  The Board acknowledges that it its November 
1991 rating decision, the RO stated that service connection 
was not established for a back disability since no chronic 
back condition was shown in the SMR's.  However, at the time 
of the November 1991 decision, the only contemporaneous 
impression was chronic low back pain with history of injury.  
The evidence submitted since the November 1991 decision does 
show a current low back disability, thus relating to an 
unestablished fact necessary to substantiate the claim and, 
so raises a reasonable possibility of substantiating the 
claim.  Thus, the evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the previously 
denied claim is reopened.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
condition as due to the service-connected left ankle 
condition is reopened and, to this extent, the appeal is 
granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a low back condition is 
reopened and, to this extent, the appeal is granted.   


REMAND

The Board has determined that the veteran should be afforded 
VA examinations to determine the nature and probable etiology 
of his low back condition and his bilateral knee condition.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
       
2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination in order to determine the 
nature and probable etiology of the 
veteran's low back and bilateral knee 
conditions.  All indicated tests and x-
ray examinations should be conducted.  
Any scarring present on either knee 
should be fully described for the record.  
The claims folder must be made available 
to and be reviewed by the examiner.  
Following review, the examiner is to 
render opinions relative to the following 
questions:

a.  Is at least as likely as not (50 
percent probability or more) that 
the veteran's current low back 
condition was either initially 
manifested during military service 
or was otherwise related to his 
military service.  

b.  Is it at least as likely as not 
(50 percent probability or more) 
that (i) any current bilateral knee 
condition is related to his military 
service or, (ii) any current 
bilateral knee disability was either 
caused by his service-connected left 
ankle disability or, if not directly 
caused, whether it was aggravated by 
the service-connected left ankle 
disability.  

The examiner should set forth the 
rationale supporting all opinions 
expressed.

3.  The RO should then readjudicate the 
claims de novo and, thereafter, if the 
claims on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



